—In an action, inter alia, to recover damages for the negligent infliction of extreme mental anguish, the defendant appeals from an order of the Supreme Court, Kings County (Garry, J.), dated May 29, 2001, which denied its motion for summary judgment dismissing the complaint.
*471Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
In support of its motion for summary judgment, the defendant made a prima facie showing that it was immune from liability pursuant to Social Services Law § 419. The burden then shifted to the plaintiffs to produce evidentiary proof in admissible form sufficient to establish the existence of a triable issue of fact requiring trial of the action (see, Zuckerman v City of New York, 49 NY2d 557; Romano v St. Vincent’s Med. Ctr. of Richmond, 178 AD2d 467). The plaintiffs failed to meet this burden.
In light of our determination, the defendant’s remaining contention is without merit. Prudenti, P.J., Altman, S. Miller and Cozier, JJ., concur.